Name: 2007/567/EC: Commission Decision of 7 August 2007 on a Community financial contribution towards expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common fisheries policy for 2007 (notified under document number C(2007) 3747)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  EU finance;  economic geography
 Date Published: 2007-08-22

 22.8.2007 EN Official Journal of the European Union L 217/24 COMMISSION DECISION of 7 August 2007 on a Community financial contribution towards expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common fisheries policy for 2007 (notified under document number C(2007) 3747) (2007/567/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programme for 2007 together with the applications for a Community financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Community funding. (3) Applications for Community funding must comply with Commission Regulation (EC) No 391/2007 of 11 April 2007 laying down detailed rules for the implementation of Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States in implementing the monitoring and control systems applicable to the common fisheries policy (2). (4) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution in accordance with Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) In order to qualify for the Community contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (3). (6) The amount of the financial contribution to be granted to each Member State for expenditure related to the purchase and modernisation of vessels and aircraft should be calculated on the basis of the ratio between the inspection and control activity carried out by such vessels and aircraft and their total yearly activity, as declared by the Member States. (7) Pursuant to Article 8 of Regulation (EC) No 391/2007, the projects listed in the fisheries control programme are to be implemented in accordance with the schedule laid down in that programme. (8) Claims for reimbursement of expenditure relating to those projects are to be submitted to the Commission in accordance with Article 11 of Regulation (EC) No 391/2007. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Community financial contribution for 2007 towards expenditure incurred by Member States for 2007 in implementing the monitoring and control systems applicable to the common fisheries policy, as referred to in Article 8(a) of Regulation (EC) No 861/2006. It establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which such contribution may be granted. Article 2 New technologies and IT networks Expenditure incurred on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex I. Article 3 Automatic localisation devices 1. Expenditure incurred in the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a vessel monitoring system (VMS) shall qualify for a maximum financial contribution of EUR 4 500 per vessel within the limits established in Annex II. 2. Within the EUR 4 500 limit provided for in paragraph 1, the financial contribution for the first EUR 1 500 of eligible expenditure shall be at a rate of 100 %. 3. The financial contribution for eligible expenditure comprised between EUR 1 500 and EUR 4 500 per vessel shall amount to a maximum of 50 % of such expenditure. 4. In order to qualify, automatic localisation devices shall satisfy the requirements fixed by Regulation (EC) No 2244/2003. Article 4 Pilot projects Expenditure incurred in pilot projects on new control technologies shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex III. Article 5 Training Expenditure incurred on training and exchange programmes of civil servants responsible for monitoring control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex IV. Article 6 Assessment of expenditure Expenditure incurred in implementing a system to assess expenditure incurred in controlling the common fisheries policy shall qualify for a financial contribution of 50 % of the eligible expenditure within the limits laid down in Annex V. Article 7 Seminars and media tools Expenditure incurred in initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public on the need to fight irresponsible and illegal fishing and on the implementation of common fisheries policy rules, shall qualify for a financial contribution of 75 % of the eligible expenditure within the limits laid down in Annex VI. Article 8 Fisheries patrol vessels and aircraft Expenditure related to the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities by the competent authorities of the Member States shall qualify, within the limits laid down in Annex VII, for a financial contribution not exceeding 50 % of the eligible expenditure incurred by Member States. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 7 August 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) OJ L 333, 20.12.2003, p. 17. ANNEX I NEW TECHNOLOGIES & IT NETWORKS (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 136 088 68 044 Belgium 0 0 Czech Republic 0 0 Denmark 1 050 604 525 302 Germany 314 000 157 000 Estonia 25 179 12 589 Greece 1 500 000 750 000 Spain 387 205 193 603 France 1 573 940 786 970 Ireland 0 0 Italy 4 103 820 2 051 910 Cyprus 40 000 20 000 Latvia 0 0 Lithuania 30 000 15 000 Luxembourg 0 0 Hungary 0 0 Malta 6 000 3 000 Netherlands 538 390 269 195 Austria 0 0 Poland 125 000 62 500 Portugal 253 000 115 700 Romania 0 0 Slovenia 83 000 41 500 Slovakia 0 0 Finland 250 000 125 000 Sweden 5 649 000 657 000 United Kingdom 384 657 192 329 Total 16 449 883 6 046 642 ANNEX II AUTOMATIC LOCALISATION DEVICES (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 0 0 Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 300 000 225 000 France 0 0 Ireland 0 0 Italy 1 371 974 600 000 Cyprus 692 000 646 000 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 0 0 Romania 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 50 000 25 000 United Kingdom 0 0 Total 2 413 974 1 496 000 ANNEX III PILOT PROJECTS (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 0 0 Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 0 0 Romania 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 31 500 15 750 United Kingdom 0 0 Total 31 500 15 750 ANNEX IV TRAINING (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 72 000 36 000 Belgium 10 000 5 000 Czech Republic 0 0 Denmark 67 114 33 557 Germany 27 500 13 750 Estonia 26 050 13 025 Greece 80 000 40 000 Spain 162 060 81 030 France 111 500 55 750 Ireland 0 0 Italy 1 295 304 532 077 Cyprus 0 0 Latvia 0 0 Lithuania 18 000 9 000 Luxembourg 0 0 Hungary 0 0 Malta 36 640 18 320 Netherlands 120 441 60 221 Austria 0 0 Poland 0 0 Portugal 90 380 45 190 Romania 0 0 Slovenia 27 000 13 500 Slovakia 0 0 Finland 26 000 13 000 Sweden 50 000 25 000 United Kingdom 9 442 4 721 Total 2 229 431 999 141 ANNEX V ASSESSMENT OF EXPENDITURE (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 0 0 Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 0 0 Spain 0 0 France 0 0 Ireland 0 0 Italy 0 0 Cyprus 0 0 Latvia 0 0 Lithuania 0 0 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 0 0 Portugal 0 0 Romania 0 0 Slovenia 0 0 Slovakia 0 0 Finland 0 0 Sweden 100 000 50 000 United Kingdom 0 0 Total 100 000 50 000 ANNEX VI SEMINARS AND MEDIA TOOLS (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 0 0 Belgium 5 000 3 750 Czech Republic 0 0 Denmark 0 0 Germany 0 0 Estonia 0 0 Greece 100 000 75 000 Spain 16 000 12 000 France 0 0 Ireland 0 0 Italy 292 000 219 000 Cyprus 0 0 Latvia 0 0 Lithuania 12 000 9 000 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 0 0 Austria 0 0 Poland 210 000 157 500 Portugal 0 0 Romania 0 0 Slovenia 14 000 10 500 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 0 0 Total 649 000 486 750 ANNEX VII PATROL VESSELS AND AIRCRAFT (EUR) Member State Expenditure planned in the national fisheries control programme Community contribution Bulgaria 66 000 33 000 Belgium 0 0 Czech Republic 0 0 Denmark 0 0 Germany 254 000 122 250 Estonia 2 500 000 1 250 000 Greece 0 0 Spain 405 000 202 500 France 402 000 156 000 Ireland 0 0 Italy 135 000 67 500 Cyprus 120 000 60 000 Latvia 0 0 Lithuania 120 000 60 000 Luxembourg 0 0 Hungary 0 0 Malta 0 0 Netherlands 50 000 25 000 Austria 0 0 Poland 100 000 50 000 Portugal 2 000 000 700 000 Romania 0 0 Slovenia 155 000 77 500 Slovakia 0 0 Finland 0 0 Sweden 0 0 United Kingdom 7 633 872 3 816 936 Total 13 940 872 6 620 686